COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
WELLS FARGO BANK, N.A.,                            )
                                                                              )             
No.  08-04-00142-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
346th District Court
ANTHONY C. AGUILAR,                                  )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )                 
(TC# 2003-5280)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  Finding no Appellant=s brief has been filed, we dismiss the
appeal.
Tex.R.App.P. 42.3 states:
Under the following
circumstances, on any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.
 




This Court
possesses the authority to dismiss an appeal for want of prosecution when an
appellant in a civil case fails to timely file its brief and gives no
reasonable explanation for such failure. 
Tex.R.App.P. 38.8(a)(1).
On June 7, 2004,
Appellant timely filed a notice of appeal in this cause.  On July 9, 2004, this Court determined that
case was appropriate for referral to mediation and ordered the case referred to
mediation.  The mediator=s report informed the Court that there
was no resolution of the case and no further negotiations were planned.  On September 24, 2004, the Court granted
Appellee=s motion
to reinstate the appellate timetable. 
The clerk=s record
and reporter=s record
were filed on October 11, 2004. 
Appellant=s brief
was due on November 10, 2004.  As of this
date, no Appellant=s brief
nor motion for extension of time has been filed with the Court.  On November 18, 2004, this court=s clerk sent a letter to the parties
indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss
the appeal for want of prosecution.
 
 
 
                                                                                  

December
30, 2004                                         
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.